DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in [0023], “mesh cover 20” should be --mesh cover 11--. Element number 20 is referring to “the absorbent pad” in the same paragraph. Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: “the range” is suggested to be amended to --a range-- for clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-9, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,
Claim 3 recites the limitation "the group" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the group" in line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the group" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the group" in line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 7, 15, and 17 are rejected on the basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the 
Regarding claim 3, the Markush grouping of “materials including polyurethane foam and compressed fibers” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: polyurethane foam is structurally distinct from compressed fibers. Therefore, the grouping is open and indefinite.
Regarding claim 7, the Markush grouping of “mesh materials including nylon, polyester and polypropylene” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: structural properties of nylon, polyester and polypropylene are distinct from each other. Therefore, the grouping is open and indefinite.
Regarding claim 15, the Markush grouping of “materials including polyurethane foam and compressed fibers” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: polyurethane foam is structurally distinct from compressed fibers. Therefore, the grouping is open and indefinite.
Regarding claim 17, the Markush grouping of “mesh materials including nylon, polyester and polypropylene” is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: structural properties of nylon, polyester and polypropylene are distinct from each other. Therefore, the grouping is open and indefinite.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Rest of the claims are rejected by virtue of their dependency upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 10-11, 13-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rader (US 20110145993 A1).
Regarding claim 1, Rader discloses a medical apparatus for use by a patient (Abstract), comprising: 

a mesh cover ("fabric device cover 620"; [0057]; fig. 6) for encapsulating the resilient pad ("fabric device cover 620 may surround the fluid disposal apparatus 612"; [0058]; fig. 6); 
a collection device ("liquid collection device 608"; [0057]; fig. 6) to collect the fluids passing through the resilient pad ("leaked fluid is captured in the liquid collection device 608"; [0059]; fig. 6); and 
wherein a density of the resilient pad is sufficient to maintain a spacing between the porous riser and the collection device ("support layer 106 may provide … a second degree of separation between the upper layers and the liquid collection device"; [0033]; fig. 1) when a patient is positioned on the porous riser ("material and structure of the support layer 106 should be sufficient to support the weight of at least one person"; [0033]; fig. 1) and porous enough to allow liquids to pass freely therethrough ("presence of the holes 116 in the support layer 106 allows any leaked fluid to continue its pathway down through the system"; [0034]; fig. 1).
Regarding claim 2, Rader discloses the resilient pad ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) is formed from an elastic, open-celled material ("comfort layer 102 may comprise a flexible material that provides sufficient conformability to cushion a user's body, such as an open-celled polymer foam"; [0029]).
Regarding claim 3, Rader discloses the elastic, open-celled material is taken from polyurethane foam or fibers ("comfort layer 102 may comprise a flexible material 
Regarding claim 7, Rader discloses the mesh cover ("fabric device cover 620"; [0057]; fig. 6) is formed from polypropylene ("forming at least the majority of the components of the fluid disposal apparatus from substantially nonabsorbent materials, such as polymeric materials (e.g., polyethylene, polypropylene, polyethylene terephthalate, butadiene rubber, etc.)"; [0056]).
Regarding claim 10, Rader discloses the collection device ("liquid collection device 108"; [0036]; fig. 1) is a bed pan ("liquid collection device 108 may comprise any device sufficient to capture and contain fluid, including but not limited to one or more tanks, troughs, containers, and the like"; [0036]; fig. 1).
Regarding claim 11, Rader discloses the collection device is an absorbent material ("liquid collection device 108 may comprise an absorbent or superabsorbent material"; [0037]).
Regarding claim 13, Rader discloses a medical apparatus for use by a patient (Abstract), comprising: 
a porous riser including a resilient pad ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) having a length, a width and a thickness (fig. 1) allowing fluids to pass therethrough ("allows any leaked fluid to continue its pathway down"; [0034]); 
a mesh cover ("fabric device cover 620"; [0057]; fig. 6) removably attached to the resilient pad ("fabric device cover 620 may be detachably attached"; [0058]; fig. 6); 

wherein a density of the resilient pad is sufficient to maintain a spacing between the porous riser and the collection device ("support layer 106 may provide … a second degree of separation between the upper layers and the liquid collection device"; [0033]; fig. 1)  when a patient is positioned on the porous riser ("material and structure of the support layer 106 should be sufficient to support the weight of at least one person"; [0033]; fig. 1).
Regarding claim 14, Rader discloses the resilient pad ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) is formed from an elastic, open-celled material ("comfort layer 102 may comprise a flexible material that provides sufficient conformability to cushion a user's body, such as an open-celled polymer foam"; [0029]).
Regarding claim 15, Rader discloses the elastic, open-celled material is taken from the group of materials including polyurethane foam and compressed fibers ("comfort layer 102 may comprise a flexible material that provides sufficient conformability to cushion a user's body, such as an open-celled polymer foam, a flexible gel, or the like or may comprise a case filled with feathers, down, synthetic fill, and the like"; [0029]).
Regarding claim 17, Rader discloses the mesh cover ("fabric device cover 620"; [0057]; fig. 6) is formed from the group of mesh materials including nylon, polyester and polypropylene ("forming at least the majority of the components of the fluid disposal apparatus from substantially nonabsorbent materials, such as polymeric materials (e.g., 
Regarding claim 19, Rader discloses the collection device is an absorbent material ("liquid collection device 108 may comprise an absorbent or superabsorbent material"; [0037]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rader (US 20110145993 A1).
Regarding claim 4, Rader fails to explicitly disclose the resilient pad comprises pore sizes having 70% to 99% open porosity. However, Rader teaches a perforated support layer disposed above the liquid collection device (Abstract) with holes that may take any dimensions (e.g., size, shape) ([0030]). Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, such as porosity, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 
Regarding claim 6, Rader fails to explicitly disclose that the thickness of the resilient pad is in the range from 0.25 inch to 12.0 inch. However, Rader teaches the thickness of the resilient pad "may take any size, shape, or dimensions" ([0055]). Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, such as the pad thickness, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the resilient pad is of a suitable thickness, for facilitating the flow of leaked fluids while providing suitable cushioning ([0030]).
Regarding claim 12, Rader fails to disclose that the absorbent material is removably inserted into the mesh cover. However, the court has held that making an element of the claimed device separable, where desirable and for any reason, is not a patentable advance (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Since it would be desirable to be able to quickly replace a soiled absorbent material with a clean one, making the absorbent material removable would have been obvious. Therefore, it would have been obvious to one of ordinary skill in the art prior to 
Regarding claim 16, Rader fails to explicitly disclose the resilient pad comprises pore sizes having 70% to 99% open porosity. However, Rader teaches a perforated support layer disposed above the liquid collection device (Abstract) with holes that may take any dimensions (e.g., size, shape) ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the resilient pad comprises pores of any dimensions, as taught by Rader, for facilitating the flow of leaked fluids while providing suitable cushioning ([0030]). Furthermore, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, such as porosity, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 20, Rader fails to disclose that the absorbent material is removably inserted into the mesh cover. However, the court has held that making an element of the claimed device separable, where desirable and for any reason, is not a patentable advance (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Since it would be desirable to be able to quickly replace a soiled absorbent material with a clean one, making the absorbent material removable would have been obvious. Therefore, it would have been obvious to one of ordinary skill in the art prior to .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rader in view of Post el al. (US 20080064595 A1).
Regarding claim 5, Rader fails to disclose that the resilient pad comprises a vitreous carbon foam. However, Post teaches a fluid treatment system comprising an activated carbon pad (“activated carbon bed 10”; [0019]; fig. 1) wherein the pad comprises a carbon foam ("carbon foam 13"; [0019]; fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the resilient pad comprises a vitreous carbon foam, as taught by Post, for the suitable treatment of gases and liquids ([0008]).

Claims 8, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rader in view of Yeo et al. (US 5122407 A).
Regarding claim 8, Rader fails to disclose that the mesh materials have a hole size not greater than 0.5 inch. However, Yeo teaches a liquid permeable cover sheet that “can be used as a topsheet for a pad used to absorb bodily fluids” (col. 8 line 19-21) having a hole size not greater than 0.5 inch ("diametric size of the apertures preferably is in the range of from about 1 millimeter to about 2 millimeters"; col. 5 line 49-50). Therefore, it would have been obvious to one of ordinary skill in the art prior to the 
Regarding claim 9 and 18, Rader fails to disclose the mesh materials have no greater than sixteen spaced holes per square inch. However, Yeo teaches the mesh materials have no greater than sixteen spaced holes per square inch ("number of apertures per square inch ranges from about 6 apertures to about 1100 apertures"; col. 7 line 11-13). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the mesh materials have no greater than sixteen spaced holes per square inch, as taught by Yeo, for overcoming the liquid surface tension effects (col. 7 line 27-28).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Rader in view of Montgomery et al. (US 20190060147 A1).
Regarding claim 21, Rader discloses a porous riser provides a support platform ("support layer 106, … and a comfort layer 102"; [0028]; fig. 1) for a patient and includes 
a resilient pad having a length, a width and a thickness (fig. 1) allowing fluids to pass therethrough ("allows any leaked fluid to continue its pathway down"; [0034]); 
a mesh cover ("fabric device cover 620"; [0057]; fig. 6) removably attached to the resilient pad ("fabric device cover 620 may be detachably attached"; [0058]; fig. 6); and
a collection device ("liquid collection device 608"; [0057]; fig. 6) to collect the fluid passing through the resilient pad ("leaked fluid is captured in the liquid collection device 608"; [0059]; fig. 6); and 

Rader fails to disclose the porous riser includes reinforcing straps along a top surface, a bottom surface, and side surfaces. However, Montgomery teaches “a bed sheet useful as both a bed mattress cover upon which a person may rest and/or sleep, and as a sling by which an immobile person may be lifted from and/or repositioned on a bed mattress upon which that person lies” ([0045]) wherein the porous riser includes reinforcing straps along a top surface, a bottom surface, and side surfaces ("plurality of flexible securement straps (or lifting straps) (e.g., formed from polyester webbing or braid) connected to the left and right side edge portion, and/or the top and bottom edge portions"; [0100]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rader’s device such that the porous riser includes reinforcing straps along a top surface, a bottom surface, and side surfaces, as taught by Montgomery, for the purpose of offering enhanced ergonomic design and fabric-structural performance ([0013]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lafleche et al. (US 20210353476 A1) - A method of securing a pediatric patient to a patient transport apparatus includes providing an adult harness, coupling the adult harness to the patient support and the frame, providing a pediatric restraint assembly, and coupling the pediatric restraint assembly to the adult harness wherein the pediatric restraint assembly moves with the adult harness.
Assink (US 20070056096 A1) - A bed pad is described comprising a padding layer and at least one sheet layer adjacent to the padding layer.
Assink (US 20050055768 A1) - A bed pad is disclosed comprising a padding layer and at least one sheet layer adjacent to the padding layer. The padding layer provides support for the patient. The sheet layer comprises a fabric material that is comfortable for the patient to use.
Benz (US 20180221216 A1) - An incontinence detection pad for detecting incontinence events includes a moisture absorbent layer that has non-embossed areas and embossed areas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/Benjamin J Klein/Primary Examiner, Art Unit 3781